Citation Nr: 0615012	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for eye disorder, 
including refractive error, blepharospasm, and burn injury to 
eyelids and eyebrows.

2.  Entitlement to service connection for lichen simplex 
chronicus as a result of exposure to herbicides, claimed as 
skin disorder of the forehead and buttocks.

3.  Entitlement to service connection for hypertension as a 
result of exposure to herbicides.

4.  Entitlement to service connection for residuals of 
laceration of hand/forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to February 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisianna.  

The Board notes that the veteran requested a Travel Board 
hearing in his March 2004 VA Form 9.  In April 2004 
correspondence, the RO notified the veteran of his scheduled 
Travel Board hearing to be held in September 2004.  The RO, 
however, subsequently wrote a September 2004 letter to the 
veteran cancelling his scheduled Board hearing due to the 
closing of the RO after Hurricane Ivan and requested that he 
specify his preference regarding the rescheduling of his 
hearing.  The veteran responded in October 2004 that he 
wanted to be scheduled for whichever type of hearing was the 
earliest.  In October 2004 correspondence, the RO notified 
the veteran that he was scheduled for a video Board hearing 
to be held in January 2005.  The record reflects that the 
veteran did not report for the scheduled video hearing or 
offer an explanation for his absence.  Thus, the veteran's 
hearing request is hereby withdrawn.  

The Board further observes that the veteran has filed service 
connection claims for issues such as post-traumatic stress 
disorder, left and right joint problems, and congenital heart 
and joint problems related to his children.  The Board 
requests that the RO review the record and take appropriate 
action with respect to the undeveloped matters initiated 
during the course of this appeal.     

The issue of service connection for an eye disorder, 
including refractive error, blepharospasm, and burn injury to 
eyelids and eyebrows is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the veteran served in 
the Republic of Vietnam and that he currently suffers from a 
skin disorder of the forehead and buttocks; however, the 
veteran's skin disorder is not a disease associated with 
exposure to certain herbicide agents as enumerated under 
38 C.F.R. § 3.309(e).  There is no competent medical evidence 
of record showing that the veteran's skin disorder is 
etiologically related to herbicide exposure or otherwise to 
his military service.  
   
3.  The evidence of record shows that the veteran served in 
the Republic of Vietnam and that he currently suffers from 
hypertension; however, the veteran's hypertension is not a 
disease associated with exposure to certain herbicide agents 
as enumerated under 38 C.F.R. § 3.309(e).  There is no 
competent medical evidence of record showing that the 
veteran's current hypertension is etiologically related to 
herbicide exposure or is otherwise related to service.

4.  The competent medical evidence of record does not show 
current residuals of laceration of hand/forearm or that the 
veteran sustained an injury to his hand and/or forearm during 
service.




CONCLUSIONS OF LAW

1.  Lichen simplex chronicus was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Hypertension was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

3.  Residuals of laceration of hand/forearm was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits and explained the type of evidence 
needed to support a claim for mustard gas exposure, exposure 
to asbestos, exposure to radiation, and exposure to Agent 
Orange.  The RO also explained that VA needed evidence that 
the veteran's claimed disorders exist and are medically 
related to an injury, disease, or event in service.  In 
addition, the RO further noted that VA especially needed 
evidence that showed the veteran had been treated 
continuously for his claimed disorders from the time that he 
was discharged from service to present.  Moreover, the RO 
requested that the veteran send VA information describing 
additional evidence or the evidence itself to the RO within 
60 days of the date of the letter.  Thus, the veteran was 
essentially asked to submit any evidence in his possession 
that pertained to his claims.  38 C.F.R. § 3.159 (b)(1) 
(2005).  

Furthermore, the RO provided the veteran with a copy of the 
August 2002 rating decision, and the February 2002 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the 
decisions.  The February 2004 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination in October 2002.  The veteran's VA 
treatment records dated from 2001 to 2002 are also of record.  
In addition, the RO scheduled for the veteran a hearing 
before the Board; however, the veteran did not report for the 
scheduled hearing as explained above.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2005). 

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  


Service Connection for Claimed Skin Disorder

The medical evidence clearly shows a current skin disorder.  
For example, an April 2002 VA dermatology clinic record notes 
an assessment of lichen simplex chronicus on the scalp and 
buttocks/gluteal cleft. 

Nonetheless, the medical evidence does not show that the 
veteran's current skin disorder is related to his military 
service including as due to herbicide exposure.  The service 
medical records show no complaints, findings, or treatment of 
any skin disorder.  The February 1969 separation examination 
report reveals that the veteran's skin was clinically 
evaluated as normal and includes no notations regarding any 
skin problems at that time.  Indeed, a February 2002 VA 
treatment record notes that the veteran told his examiner 
that he had had a fungus infection on his scalp and buttocks 
for 20 years or more, which is approximately 13 years after 
discharge.          

The Board notes that the veteran has contended that his skin 
disorder was caused by exposure to herbicide agents while 
serving in Vietnam.  The Board notes that the veteran's 
service records confirm that he has qualifying service in 
Vietnam; however, the veteran's currently diagnosed skin 
disorder is not a disease associated with herbicide exposure 
such that the presumption of service connection is 
applicable.  38 C.F.R. § 3.309(e) (2005).  Moreover, the 
veteran lacks the requisite expertise to offer a competent 
medical opinion regarding the etiology of his skin disorder.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence or opinion showing a causal 
relationship between the veteran's current skin disorder and 
his military service to include herbicide exposure, service 
connection is not warranted and the veteran's claim must be 
denied.  


Service Connection for Claimed Hypertension

The medical evidence clearly shows that the veteran currently 
has hypertension.  The VA treatment records dated from 2001 
to 2002 include multiple findings of hypertension.  In 
addition, the October 2002 VA examination notes a diagnosis 
of hypertension with ejection fraction of 50 percent.  

Nonetheless, the medical evidence does not show that the 
veteran's hypertension was identified in service or in the 
year following separation from service.  The service medical 
records show no findings of hypertension.  Indeed, the 
veteran told a VA nurse in August 2001 that he had been 
unable to start his new job on that day because hypertension 
had been detected during the employment physical.  Moreover, 
there is no competent medical evidence or opinion that links 
the veteran's hypertension to his military service or to the 
year following his separation from service.    

The Board notes that the veteran has contended that his 
hypertension was caused by exposure to herbicide agents while 
serving in Vietnam.  While the Board notes that the veteran's 
service records confirm his qualifying service in Vietnam, 
the veteran's current hypertension is not a disease 
associated with herbicide exposure such that the presumption 
of service connection is applicable.  38 C.F.R. § 3.309(e) 
(2005).  Moreover, the veteran lacks the requisite expertise 
to offer a competent medical opinion regarding the etiology 
of his hypertension.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no competent medical evidence or opinion 
showing a causal relationship between the veteran's current 
hypertension and his military service to include herbicide 
exposure or that it manifested within a year of his 
separation from service, service connection is not warranted 
and the veteran's claim must be denied.  


Service Connection for Claimed Residuals of Laceration to 
Left Arm

The veteran contends that he currently has residuals of a 
laceration to the left hand and forearm as a result of his 
military service.  The medical evidence, however, does not 
support the veteran's contention.  The service medical 
records are absent any complaints, findings, or treatment for 
an injury to the left hand and/or forearm.  The February 1969 
separation examination report shows that the veteran's upper 
extremities were clinically evaluated as normal at that time.  
The Board notes that an August 2001 VA treatment record shows 
that the veteran complained of left hand numbness that 
"shoots" up his left arm and an April 2002 VA treatment 
record further shows that the veteran reported constant pain 
in his left arm that affects his sleep, social and physical 
activities; however, no VA examiner has associated the 
veteran's reported pain to current residuals of a laceration 
to the left hand and forearm.  Rather, the August 2001 VA 
physician attributed the veteran's left arm pain to possible 
left carpal tunnel syndrome.  As there is no medical evidence 
of record showing any current residuals of a laceration to 
the left hand and forearm, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Consequently, an award of service connection for 
residuals of laceration of hand and forearm is not warranted.          


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lichen simplex 
chronicus as a result of exposure to herbicides, claimed as 
skin disorder of the forehead and buttocks is denied.

Entitlement to service connection for hypertension as a 
result of exposure to herbicides is denied.

Entitlement to service connection for residuals of laceration 
of hand/forearm is denied.


REMAND

In the May 2006 Informal Hearing Presentation, the veteran's 
representative requests that a VA examination and opinion be 
conducted to determine whether a current eye disorder is 
related to the veteran's military service in accordance with 
38 C.F.R. § 3.159 (2005).  The Board notes that VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  
After review of the evidence of record, the Board agrees that 
a medical examination and opinion are warranted in this case.  

The medical evidence of record shows that the veteran 
complained of eye problems in service and currently has some 
similar complaints with respect to his eye.  The Board 
observes that the veteran's January 1967 pre-induction 
examination report notes that the veteran had refractive 
error as well as myopia and astigmatism in both eyes at 
entrance to service.  The veteran also indicated on the 
January 1967 pre-induction report of medical history that he 
had eye trouble and had worn glasses or contact lenses.  The 
service medical records document the veteran's numerous 
complaints related to problems with his eyes (i.e., 
sensitivity to light, pain, watering, vision loss, twitching 
of eyelids, etc.) during service.  More recently, the 
veteran's VA treatment records dated from 2001 to 2002 
include notations of complaints pertaining to the veteran's 
eyes (i.e., eye floaters, blurred or dim vision) and note 
that the veteran reported a past medical history that 
included questionable findings of Wilson's disease and 
myasthenia gravis.  Thus, the Board finds that the RO should 
schedule for the veteran a medical examination in order to 
determine the identity and etiology of any eye disorder that 
may be present.  The examiner should confirm review of the 
veteran's claims file to include his service medical records 
and offer an opinion as to whether any current eye disorder 
is related to the veteran's military service.  To the extent 
that a current eye disorder is determined to have existed 
prior to service (e.g., noted on January 1967 pre-induction 
examination report), the examiner should provide an opinion 
as to whether any portion of an eye disorder showed an 
increase in disability that represented a chronic worsening 
or clearly and unmistakably represented the natural 
progression of the disorder during service.  

The Board further notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued the decision of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and 
the effective date of an award.  In order to ensure 
compliance with the aforementioned Court ruling with 
respect to the veteran's claim, the RO should send 
another VCAA notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in full accordance with the guidelines 
outlined in the Court decision referenced above.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded with 
an appropriate VA examination to 
determine the identity and etiology of 
any eye disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should state 
whether the veteran's eye disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  To the extent 
that an eye disorder is determined to 
have pre-existed service (e.g., noted on 
January 1967 pre-induction examination 
report), the examiner should provide an 
opinion as to whether an increase in 
disability of any portion of an eye 
disorder represents a chronic worsening 
or clearly and unmistakably represents 
the natural progression of the disorder 
in service.   Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3. After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


